Case: 14-12365       Date Filed: 01/19/2016      Page: 1 of 2


                                                                     [DO NOT PUBLISH]



                 IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT
                              ________________________

                                    No. 14-12365
                              ________________________

                     D.C. Docket No. 4:13-cr-00024-CDL-MSH-1



UNITED STATES OF AMERICA,

                                                                         Plaintiff-Appellee,

                                            versus

LORENZO HICKSON,

                                                                      Defendant-Appellant.

                              ________________________

                      Appeal from the United States District Court
                          for the Middle District of Georgia
                            ________________________

                                     (January 19, 2016)

Before HULL and JILL PRYOR, Circuit Judges, and CONWAY, * District Judge.

PER CURIAM:


       *
          Honorable Anne C. Conway, United States District Judge for the Middle District of
Florida, sitting by designation.
              Case: 14-12365     Date Filed: 01/19/2016    Page: 2 of 2


      Lorenzo Hickson pled guilty to possession with intent to distribute over 280

grams of cocaine base and received a 295-month sentence. In his plea agreement,

Hickson reserved the right to appeal the district court’s order denying his motion to

suppress the cocaine base, which law enforcement officers discovered during a

traffic stop. The district court denied the motion after finding that Hickson’s

behavior, in fleeing from the traffic stop and throwing the cocaine base out of the

window of his car, broke the causal connection between the prolonged traffic stop

and the discovery of the drugs. Therefore, the district court concluded, the drugs

could not be classified as “fruit of the poisonous tree” and were abandoned.

      After a thorough review of the briefs and the benefit of oral argument, we

discern no reversible error in the district court’s findings that Hickson discarded

the cocaine base while attempting to flee from the scene, and that, under the

particular circumstances of this case, his flight and abandonment of the drugs

“purge[d] the primary taint of the unlawful invasion.” Wong Sun v. United States,

371 U.S. 471, 486, 83 S. Ct. 407, 417 (1963). Accordingly, we affirm the district

court’s order denying Hickson’s motion to suppress.

      AFFIRMED.




                                          2